         Case 1:20-cv-01127-JMF Document 147 Filed 06/14/21 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                    86 Chambers Street
                                                    New York, New York 10007


                                                     June 14, 2021

By ECF
The Honorable Jesse M. Furman
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

       Re:     New York v. Mayorkas, et al., No. 20 Civ. 1127 (JMF) (S.D.N.Y.)
               Lewis-McCoy, et al. v. Mayorkas, et al., No. 20 Civ. 1142 (JMF) (S.D.N.Y.)

Dear Judge Furman:

        This Office represents the defendants in the above-referenced actions. We write jointly
with the plaintiffs to provide the Court with an update on the status of settlement discussions, in
accordance with the Court’s May 14, 2021 order. Dkt. No. 146. 1 As discussed below, the parties
agree that we would benefit from additional time to discuss a potential resolution of this matter.
Accordingly, we propose to file a joint status letter informing the Court on our progress by July
14, 2021.

         Following the Court’s May 14, 2021 status conference, on May 28, 2021, plaintiffs in the
Lewis-McCoy matter circulated a settlement proposal to the defendants. In response to requests for
additional information concerning proposed attorneys’ fees, the Lewis-McCoy plaintiffs provided
billing records on June 3, 2021, and biographical information regarding the attorneys who litigated
the Lewis-McCoy case on June 7, 2021. Similarly, the State of New York provided a settlement
proposal, billing records, and biographical information on June 4, 2021.

       The defendants are now reviewing the plaintiffs’ billing records to evaluate the plaintiffs’
settlement proposals. Once the defendants have completed this review, the parties will confer and
determine whether there is a path forward to a consensual resolution. The parties agree that we
would benefit from additional time to continue discussions and to formalize any agreement that
may result.




1
  Docket numbers refer to the docket of New York v. Mayorkas, No. 20 Civ. 1127 (JMF)
(S.D.N.Y.).
 Case 1:20-cv-01127-JMF Document 147 Filed 06/14/21 Page 2 of 2

                                                                                 Page 2


We thank the Court for its attention to this matter.


                                             Respectfully submitted,

                                             AUDREY STRAUSS
                                             United States Attorney for the
                                             Southern District of New York

                                       By:       /s/ Zachary Bannon
                                             ZACHARY BANNON
                                             ELIZABETH KIM
                                             CHRISTOPHER CONNOLLY
                                             Assistant United States Attorneys
                                             86 Chambers St. 3rd Floor
                                             New York, New York 10007
                                             Tel.: 212-637-2728
                                             Fax: 212-637-2717
                                             E-mail: Zachary.Bannon@usdoj.gov
